
	
		III
		110th CONGRESS
		1st Session
		S. RES. 191
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Rockefeller
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Establishing a national goal for the
		  universal deployment of next-generation broadband networks to access the
		  Internet and for other uses by 2015, and calling upon Congress and the
		  President to develop a strategy, enact legislation, and adopt policies to
		  accomplish this objective. 
	
	
		Whereas approximately half of households in the United
			 States subscribe to high-speed data service over current-generation broadband
			 networks, and the number of households subscribing to high-speed data service
			 is growing by more than 20 percent annually;
		Whereas households in the United States have used these
			 networks to access over the Internet and via direct connections an increasingly
			 broad array of critical information, services, and applications;
		Whereas the information, services, and applications
			 households in the United States access through these networks serve important
			 policy priorities of the United States, such as improving health care and
			 education, enhancing access to domestic and international markets, and reducing
			 energy consumption and greenhouse gases;
		Whereas, because new information, services, and
			 applications require increasing amounts of bandwidth, and that trend is
			 expected to accelerate dramatically, current-generation broadband networks,
			 with their limited bandwidth capabilities, are proving insufficient to meet the
			 electronic access needs of households in the United States;
		Whereas next-generation broadband networks, with
			 transmission speeds of 100 megabits per second, bidirectionally, have the
			 capabilities to provide access to important bandwidth-intensive information,
			 services, and applications being developed and can readily increase these
			 capabilities for future developments;
		Whereas, recognizing that next-generation broadband
			 networks are essential to the achievement of social objectives, economic
			 competitiveness, and global leadership, other countries have adopted national
			 objectives and strategies to deploy next-generation broadband networks and are
			 already accelerating the construction of such critical infrastructure to
			 households;
		Whereas next-generation broadband networks in the United
			 States pass through only approximately 5 percent of households today;
		Whereas, at the current pace, next-generation broadband
			 networks will not be universally available in the United States for more than
			 20 years, and, as a result—
			(1)households in the
			 United States will not have access to critical information, services, and
			 applications;
			(2)entrepreneurs and
			 businesses in the United States will be constrained in developing new products
			 and services that are accessed over the Internet and broadband networks;
			 and
			(3)the overall
			 welfare and economy of the United States will suffer substantially; and
			Whereas key leaders and organizations in the private
			 sector have called recently for the immediate development of a national
			 next-generation broadband network policy and strategy: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)establishes a
			 national next-generation broadband network goal to bring, by 2015, universal
			 and affordable access to networks with the capability of transmitting data at
			 100 megabits per second, bidirectionally, so that households, businesses, and
			 government offices in the United States can access the Internet and, via direct
			 connections, access other households, businesses, and government offices;
			 and
			(2)directs the
			 relevant congressional committees to work with the President—
				(A)to develop a
			 strategy to achieve the national next-generation broadband network goal;
			 and
				(B)to begin, by the
			 end of 2007, to enact specific legislation and adopt policies to implement this
			 strategy.
				
